Citation Nr: 1439092	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial rating for pterygium, left eye, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982, and from March 1985 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010; a statement of the case was issued in March 2011; and a substantive appeal was received in March 2011.   

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for glaucoma has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination took place approximately two years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran was first examined in November 2009, and the Veteran's disability was determined to be inactive.  He underwent another VA examination in July 2012.  At that time, the examiner found that the Veteran did not experience any loss of visual acuity or other visual impairment.  The examiner also found that the Veteran did not have any eye condition that caused scarring or disfigurement.  

At the Veteran's May 2013 Board hearing, he testified that he did not have normal vision, and that he has been prescribed glasses (Transcript, p. 4).  He also testified that people regularly ask the Veteran what is wrong with his eye, and one woman asked if he had been shot in it (Transcript, p. 5).  The Board notes that the eye was extremely red on the day of the hearing, and that the Veteran testified that that is typical (Transcript, p. 2).  The Veteran also stated that approximately three weeks prior to the hearing, he began seeing what he described as a halo in his left eye (Transcript, p. 6).  Consequently, it appears that the disability has become worse since the most recent examination, and that the Veteran may in fact, have vision problems (including a new symptom of seeing a "halo") as well as disfigurement.

The Board finds that a new VA examination is warranted to determine the current severity of the disability.  

Additionally, the treatment records in the claims file are dated through December 2012.  The RO should request any and all relevant treatment records from December 2012 to the present.  

The Board notes that the Veteran's disability has been rated under Diagnostic Code 6034, which instructs that the disability be rated based on visual impairment, disfigurement, or conjunctivitis, depending on the findings.  In the September 2012 supplemental statement of the case, the RO stated that no conjunctivitis was noted.  However, the July 2012 VA examiner indicated that did have conjunctivitis or other conjunctival condition.  

Finally, the Board notes that in addition to the symptoms addressed in the rating criteria, the Veteran reported that the eye feels raw, is painful, is dry, that it sticks to his eyelid, requires fluid, and causes trouble sleeping.  He also estimated that he loses two months of work each year as a result of the disability (Transcript, p. 10).  Consequently, the Board finds that the RO should consider whether the schedular standards are adequate, and if not, the RO should refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his pterygium, left eye.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should state (a) whether the Veteran's pterygium, left eye causes any loss of visual acuity or other problems with vision, (b) whether the Veteran's disability is manifested by conjunctivitis or symptoms that are analogous to conjunctivitis, (c) whether the Veteran's disability causes scarring or disfigurement, and (d) which symptoms are related to pterygium, left eye (as opposed to glaucoma, which is not yet service connected).     

3.  The RO should consider whether the schedular standards are adequate, and if not, the RO should refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment 

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



